UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6469


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

DAVID SPARKS,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:04-cr-00391-REP-1)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Sparks, Appellant        Pro Se.       Angela Mastandrea-Miller,
Assistant United States        Attorney,      Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David   Sparks     appeals     the    district      court’s        order

denying    his    motion    to   reconsider    the    district       court’s      order

denying    his    18   U.S.C.    §   3582(c)(2)     (2006)    motion.        We    have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                        United

States    v.    Sparks,    No.   3:04-cr-00391-REP-1         (E.D.    Va.    Mar.   8,

2013).     We dispense with oral argument because the facts and

legal    contentions       are   adequately    presented      in     the    materials

before    this    court    and   argument    would   not     aid   the     decisional

process.



                                                                             AFFIRMED




                                         2